 

Exhibit 10.8

 

CONSULTING AGREEMENT

 

This Consulting Agreement (this “Agreement”) is effective as of April 2, 2015
and is made by and between PREMIER EXHIBITIONS, INC., a Florida corporation (the
“Company”), and Samuel S. Weiser (the “Executive” or “Employee”). The Company
and Executive may be referred to individually as a “Party” or collectively as
the “Parties.”

 

In consideration of the promises and the mutual covenants set forth in this
Agreement, the delivery and sufficiency of which is acknowledged, and intending
to be legally bound, the Company and Executive, hereby agree as follows:

 

1.          Resignation. Executive hereby resigns as Executive Chairman and as a
member of the Board of Directors of the Company, effective as of the date
hereof. Executive hereby resigns from any other position as an employee, officer
or director that Executive holds with the Company or any of its direct or
indirect wholly owned or majority owned subsidiaries, effective as of the date
hereof. Executive agrees to provide from time-to-time any further written
resignations or confirmations reasonably necessary to evidence any of the
foregoing resignations.

 

2.          Agreement Terminations. The Employment Agreement, dated as of August
28, 2014, by and between the Company and Executive (the “Employment Agreement”)
is hereby terminated, effective as of the date hereof. Executive shall be
entitled to no further compensation, reimbursements or benefits under the
Employment Agreement. The Separation Agreement and Release, dated June 20, 2014,
by and between the Company and Executive (the “Separation Agreement”) shall
survive in accordance with its terms, except as expressly modified by Section 3
below.

 

3.          Continuing Payments under Separation Agreement. (a) As contemplated
by Section 3(a) of the Employment Agreement, the remaining Separation Amount
payable in twelve (12) equal monthly installments to Executive under Section
2(a) of the Separation Agreement shall recommence as of the date hereof. The
Parties agree that there are ten (10) remaining payments of $10,000 per month
that will be paid to Executive commencing in April 2015 and concluding with the
last payment in January 2016. Each payment shall be made on the first business
day of the month. The Company will issue Executive a Form W-2 for the Separation
Amount payments. The payment of the remaining Separation Amount payments shall
be subject to all applicable governmental withholdings.

 

(b)   As contemplated by Section 4(b) of the Employment Agreement, the remaining
payments for reimbursement of health insurance premiums payable in twelve (12)
equal monthly installments to Executive under Section 2(d) of the Separation
Agreement shall recommence as of the date hereof. The Parties agree that there
are ten (10) remaining payments of $2,775.17 per month that will be paid to
Executive commencing in April 2015 and concluding with the last payment in
January 2016.

 

(c)   Under Section 2(c) of the Separation Agreement the Company shall pay the
full lease amount (not to exceed Two Thousand Dollars ($2,000) per month) for
the office space currently leased to the Company and used by Employee in
Chicago, Illinois. These payments shall be made on a monthly basis. Employee
shall be permitted to use such office space through June 30, 2015. All fees and
costs associated with maintaining such office other than the monthly lease
payments shall be made by Employee.

 

1

 

 

(d)        Except as expressly set forth in Sections 3(a), 3(b) or 3(c),
Executive shall be entitled to no further compensation, reimbursements or
benefits under the Separation Agreement.

 

4.          Consulting Fees. Between the date hereof and September 30, 2015,
Executive shall make himself reasonably available to the Company through his
consulting firm, Foxdale Management LLC, to provide consulting advice,
information regarding historical Company transactions, and transition services
as and when reasonably requested by the Company. Executive shall be required to
provide such services only upon reasonable advance notice, during normal
business hours and not to exceed ten (10) hours per month. In consideration of
these services, the Company shall pay Foxdale Management LLC the aggregate sum
of Three Hundred Thousand Dollars ($300,000), which shall be paid as follows:
(a) $20,000 shall be paid per month, on the first business day of each month,
commencing with April 2015 and through the month in which the Company closes a
strategic merger transaction or a financing transaction that results in the
pay-off of Pentwater Credit Opportunities Fund Ltd. and PWCM Master Fund Ltd. (a
“Transaction”); and (b) the balance of the $300,000 shall be paid on the earlier
of the following dates: the closing of a Transaction or on September 30, 2015.
The Company agrees to reimburse Executive for the attorney fees incurred by
Executive in negotiating and executing this Agreement, not to exceed $5,000.

 

5.          Equity Awards. (a) Effective as of the date hereof, with respect to
the stock option relating to 15,000 (post reverse stock split) shares of the
Company’s common stock granted to Executive under the First Amendment to
Employment Agreement, dated June 12, 2013, by and between the Company and
Executive, the exercise price of such option is hereby reduced to $4.48 per
share and the term of such option is hereby extended for a period of five (5)
years from and after the date of this Agreement. The amended option shall be
represented by an amended grant letter, the terms of which shall be consistent
with this section, to be issued by the Company to Executive promptly after the
date hereof. All other equity awards and equity-based awards previously granted
by the Company to Executive shall remain in effect in accordance with their
terms.

 

(b)   The Company agrees that, at any time on or after the date that is ninety
(90) days after the date of this Agreement, upon Executive’s request, it shall
promptly remove, or cause to be removed, all restrictive legends from the share
certificates representing the common stock of the Company held by Executive.

 

6.          Acknowledgment of No Other Payments or Benefits. Except for the
payments, benefits and awards set forth in Sections 3, 4 and 5 of this
Agreement, Executive is entitled to no other compensation, reimbursements or
benefits from the Company. Executive’s eligibility for coverage as an active
employee under all employee benefit plans maintained by the Company has
terminated as of the date hereof.

 

2

 

 

7.          Mutual Release. The Parties, for themselves and on behalf of each of
their respective successors and assigns, general and limited partners, managers,
directors, officers, representatives, attorneys, shareholders, agents and
employees, hereby irrevocably and unconditionally release, acquit and forever
discharge the other Party and the other Party’s successors and assigns, general
and limited partners, managers, directors, officers, representatives, attorneys,
shareholders, agents and employees (collectively, “Releasees”) from any and all
charges, complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, remedies, actions, causes of action, suits, rights,
demands, costs, losses, debts and expenses (including attorneys’ fees and costs)
of any nature whatsoever, known or unknown, whether in law or equity and whether
arising under federal, state or local law, and in particular including any claim
for discrimination based upon race, color, ethnicity, sex, age, national origin,
religion, disability, or any other unlawful criterion or circumstance, that
either of them had, now has, or may have in the future against the other Party
and/or any of the other Party’s Releasees arising on or before the date hereof
and arising out of or relating to the Executive’s employment relationship or the
termination of that relationship with the Company and/or its affiliates and the
Executive’s service on the Board of Directors of the Company and/or its
affiliates. This mutual release includes, but is not limited to, any rights or
claims arising under any statute, including the Employment Retirement Income
Security Act of 1974, Title VII if the Civil Rights Act of 1991, the Age
Discrimination in Employment Act of 1967, as amended by the Older Workers
Benefit Protection Act, the American Disabilities Act, the Family and Medical
Leave Act, the Fair Labor Standards Act, or any other foreign, federal, state or
local law or judicial decision, including, but not limited to, any rights or
claims under any policy, plan, agreement, understanding or promise, written or
oral, formal or informal, between Executive and the Company, in each case except
as may not be released hereunder under applicable law. This mutual release does
not include any recourse that either Party may have against the other Party
pursuant to this Agreement.

 

8.          Non-disparagement. Each Party agrees that he or it will not make any
statements, written or verbal, that disparage the other Party and/or the other
Party’s Releasees. The Company shall make its officers and directors aware of
the obligation set forth in this section. If either Party or its Releasees
breaches the provisions of this section, the breaching party will be liable to
the other party for any damages incurred as a result of such breach. The Parties
acknowledge that equitable relief, including but not limited to specific
performance by injunction, would be an appropriate remedy for the breach of this
section.

 

9.          Return of Property. Within ten (10) days after the date of this
Agreement, Executive will return, at the Company’s expense, all physical
property of the Company in Executive’s possession. To the extent such
information is in electronic form, Executive will irretrievably delete it to the
best of his ability.

 

10.        Non-Interference. Executive agrees that between the date of this
Agreement and September 30, 2015, Executive shall not knowingly take any action
that would dissuade, directly impede or prevent any of the three potential
transaction partners discussed at the meeting of the Company’s Board of
Directors held on March 24, 2015 from submitting a competitive bid to acquire or
provide financing to the Company.

 

3

 

 

11.        Miscellaneous.

 

(a)        Governing Law, Venue. The provisions of this Agreement will be
governed by and construed in accordance with the laws of the State of Georgia
without giving effect to the principles of conflict of laws of such State. The
Executive agrees that the state and federal courts located in Fulton County in
the State of Georgia shall have jurisdiction in any action, suit, or proceeding
against the Executive based on or arising out of this Agreement and the
Executive hereby: (a) submits to the personal jurisdiction of such courts; (b)
consents to service of process in connection with any action, suit or proceeding
against the Executive; and (c) waives any other requirement (whether imposed by
statute, rule of court or otherwise) with respect to personal jurisdiction,
venue, or service of process.

 

(b)       Waiver/Amendment. The waiver by any party to this Agreement of a
breach of any provision hereof by any other party shall not be construed as a
waiver of any subsequent breach by any party. No provision of this Agreement may
be terminated, amended, supplemented, waived or modified other than by an
instrument in writing signed by the party against whom the enforcement of the
termination, amendment, supplement, waiver or modification is sought.

 

(c)        Entire Agreement. Except as set forth in Section 2 hereof, this
Agreement represents the entire agreement between the parties with respect to
the subject matter hereof and replaces and supersedes any prior agreements or
understandings between the Parties with respect to the subject matter hereof.

 

(d)       Facsimiles/PDF’s/Counterparts. This Agreement may be executed in
counterparts, all of which shall constitute one and the same instrument.
Facsimile copies and electronic Portable Document Format files of executed
signature pages transmitted by electronic mail will be deemed original for all
purposes.

 

(e)       Insurance. The Company shall cause Executive to be covered under the
Company’s directors and officers liability insurance policy upon a basis
consistent with the Company’s other current and former directors and executive
officers, subject to and on a basis consistent with the terms and conditions of
such directors and officers liability insurance policy. The Company shall, upon
Executive’s request, provide Executive with a then-current certificate of
insurance evidencing such insurance coverage.

 

(f)        Captions. The captions of this Agreement are not part of the
provisions hereof and shall have no force or effect.

 

IN WITNESS WHEREOF, the Company and Executive have duly executed this Agreement
as of the date noted below.

 

PREMIER EXHIBITIONS, INC.   EXECUTIVE         By: /s/ Mark A. Sellers   /s/
Samuel S. Weiser Name: Mark A. Sellers   Samuel S. Weiser Title: Chairman of the
Board    

 

4

